Motion by plaintiffs to amend the decision (22 A D 2d 890) of this court rendered December 7, 1964, granted. 'The decision is amended: (a) so as to delete from the third paragraph the provision making it a condition precedent to plaintiffs’ right to accept the reduced sum of $6,000, that Elkay Shoes, Inc., the defendant and third-party plaintiff-appellant shall file and serve a stipulation consenting to reduce proportionately its recovery over against the third-party defendants and consenting to the modification and entry of judgment accordingly; and (b) so that said third paragraph, as amended, shall read as follows: “ Judgment and order reversed on the law and the facts, and new trial granted, witli costs to abide the event, unless, within sixty days after entry of the order hereon, the infant plaintiff and her guardian ad litem shall serve and file a written stipulation consenting to reduce to $6,000 the amount of the verdict in the infant plaintiff’s favor, and consenting to the modification and entry of judgment accordingly. If such stipulation be filed, then the order and the judgment, as thus reduced and modified, are affirmed, without costs.” Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hopkins, JJ., concur.